DETAILED ACTION
	Claims 1-7 are pending.
	Allowable Subject Matter
Claims 1-7 are allowed.
	Claim 1 recites a battery pack for an electric vehicle comprising a plurality of fixing portions on a bottom wall, the battery module having a plurality of cells, a cooling medium jacket formed on a lower face of the bottom wall of the case and an upper face lid member, at least part of the fixing portions being disposed on an outer side of the cooling medium.  The claim further recites a bulge portion of the fixing portion that bulges toward a lower face of the battery module and a lower face of the battery module comprising a recess that is projecting downward and opposed to the bulge portion.
	Prior art Kellner et al. (US 2018/0337375) teaches a battery pack comprising fixing portions 22, a battery module have a plurality of cells 18, a cooling medium jacket 34 formed on a lower face of the bottom wall 32 and an upper face of a lid member 20.  Prior art Kellner does not recite that at least part of the fixing portions are disposed on an outer side of the cooling medium and does not disclose a bulge portion of the fixing portion that bulges toward a lower face of the battery module and a lower face of the battery module comprising a recess that is projecting downward and opposed to the bulge portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729